DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see 11-13, filed 11/23/2020, with respect to the specification have been fully considered and are persuasive.  The objection due to informalities of the specification has been withdrawn. 
Applicant’s arguments, see 11-13, filed 11/23/2020, with respect to claims 1-4, 8-10, 12-16, and 18-20 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 as being unpatentable over US-10231251-B2 in view of US-20180041961-A1 to Huang of claims 1, 9, and 15 has been withdrawn. 
Allowable Subject Matter
Claims 1, 9, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for allowance of the claims in discussion is the inclusion of “in response to said first WUR setup request, sending a first WUR setup response to said first STA, wherein said first WUR setup response specifies a first frequency channel offset relative to a primary channel . 
Claims 2-8, 10-14, and 16-20 are allowed because they depend from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476